DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 8 and 15 are in independent form. 
	Claims 1-20 are rejected under 35 U.S.C. 103.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SEKIGUCHI; Atsuji et al. (US 20150254309 A1) [SEKIGUCHI] in view of Fitchett; Stephen Alexander et al. (US 20190236187 A1) [Fitchett].

	Regarding claims 1, 8 and 15, SEKIGUCHI discloses, a system, comprising: at least one processor; and at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one memory and execute the computer- executable instructions to: identify a seed entity (see figure 1 and ¶ [0049]); 
and execute a function on the seed entity to determine a matching entity linked to the seed entity (see ¶ [0099], in particular the passage: "For example, the procedure search unit 180 searches for a subgraph that connects the initial condition to the target condition, from the graph stored in the graph database 170. ", wherein the "seed entity" corresponds to the initial condition and the "matching entity" corresponds to the target condition), wherein the at least one processor is configured to determine the matching entity by executing the computer-executable instructions to: 
determine one or more intermediary entities that satisfy one or more criteria associated with the function (see ¶ [0175], in particular the passage: "a search may be performed from the initial condition to the target condition").
However SEKIGUCHI does not explicitly facilitate determine a traversal path from the seed entity to the matching entity that includes one or more intermediary links that connect the seed entity to the matching entity via the one or more intermediary entities.
Fitchett discloses, determine a traversal path from the seed entity to the matching entity that includes one or more intermediary links that connect the seed entity to the matching entity via the one or more intermediary entities (Some implementations, described herein, provide a device (e.g., a server device) that is capable of resolving ambiguities in a search query during the search process. In some implementations, as described herein, the device is capable of generating, based on a search query, a query graph that includes multiple paths with corresponding nodes that relate to different search possibilities, and providing a search process that utilizes the query graph to direct and/or guide the search. In some implementations, one or more of the nodes can each be associated with a constraint that restricts searching of the node to a particular category of data in a data structure. In some implementations, the search process can traverse the query graph, beginning at a root node of the query graph, to identify matches in the data structure, and advance through the query graph (e.g., through one or more of the multiple paths and corresponding nodes) and through the data structure 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Eronen’s system would have allowed SEKIGUCHI to facilitate wherein the at least one processor is further configured to execute the computer-executable instructions to generate and present to an end user an alert comprising metadata indicative of the traversal path. The motivation to combine is apparent in the SEKIGUCHI’s reference, because there is a need to provide assisted local alignment that further reduces the complexity and increases the speed and accuracy of alignment (and global search and local alignment) techniques by, among other things, reducing the amount of data to be aligned. There is a need for such assisted local alignment to be applicable to the alignment of reads to large reference data sets, including reference 

Regarding claim 2, 9 and 16, the combination of SEKIGUCHI and Fitchett discloses, wherein the at least one processor is further configured to execute the computer-executable instructions to generate a repeatable workflow comprising the function, wherein the repeatable workflow is selectable for execution on one or more additional seed entities (SEKIGUCHI: see ¶ [0100], in particular the passage: "For example, the script execution unit 190 extracts the operations included in the subgraph obtained by the search, arranges the extracted operations by topological sort or the like taking the order into account, and thereby creates a script).

Regarding claims 5 and 12, the combination of SEKIGUCHI and Fitchett discloses, wherein the function comprises a built-in function that is available for use as part of a plurality of different repeatable workflows (SEKIGUCHI: see ¶ [0062], In this case, the operation search apparatus 10 repeatedly executes the following process, after creating the operation procedure 8, for example. Also see ¶ [0067] and [0193]).

Regarding claims 6, 13 and 19, the combination of SEKIGUCHI and Fitchett discloses, wherein the function comprises at least one of a filtering operation or a query operation, and wherein the at least one processor is configured to determine the one or more intermediary entities that satisfy the one or more criteria associated with the function by executing the computer-executable instructions to execute the at least one of the filtering operation or the query operation on the seed entity or an intermediary entity to obtain a set of results, the set of results comprising the one or more intermediary entities (Fitchett: Some implementations, described herein, provide a device (e.g., a server 

Regarding claims 7, 14 and 20, the combination of SEKIGUCHI and Fitchett discloses, wherein the at least one processor is configured to determine the traversal path by executing the computer-executable instructions to determine a correspondence between the set of results and the at least one of the filtering operation or the query operation (Fitchett: see ¶ [0010]. Also see ¶ [0126], [0133]).


Claims 3, 4, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SEKIGUCHI in view of Fitchett in view of ERONEN L et al. (WO 2011151500 A1) [Eronen].

Regarding claim 3, 12 and 17, the combination of SEKIGUCHI and Fitchett teaches all the limitations of claims 1, 8 and 15.
However neither SEKIGUCHI nor Fitchett explicitly facilitate wherein the at least one processor is further configured to execute the computer-executable instructions to generate and present to an end user an alert comprising metadata indicative of the traversal path.
Eronen discloses, wherein the at least one processor is further configured to execute the computer-executable instructions to generate and present to an end user an alert comprising metadata indicative of the traversal path (see figure 6, item 612 and page 9, line 30, in particular the passage: "and -creating a graphical visualization of the subgraph for illustration on a display").
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Eronen’s system would have allowed SEKIGUCHI and Fitchett to facilitate wherein the at least one processor is further configured to execute the computer-executable instructions to generate and present to an end user an alert comprising metadata indicative of the traversal path. The motivation to combine is apparent in the SEKIGUCHI and Fitchett’s reference, because there a need to improve finding relationships among data.

Regarding claim 4, 13 and 18, the combination of SEKIGUCHI, Fitchett and Eronen discloses, wherein the metadata comprises a visual depiction of the traversal path (Eronen: see figure 6, item 612 and page 9, line 30, in particular the passage: "and -creating a graphical visualization of the subgraph for illustration on a display").

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







6/5/2021
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154